EXHIBIT 10.59

 

 

 

Director

20_____ RSU – ____

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the restrictions and
vesting conditions set forth in the attachment.  Additional terms and conditions
of the grant are set forth in this cover sheet, in the attachment and in the
Company’s 2015 Omnibus Long-Term Incentive Plan (the “Plan”).

 

 

Grant Date:

______

 

 

Name of Grantee:

______

 

 

Grantee’s Social Insurance Number:

______

 

 

Number of Shares of Stock underlying
Restricted Stock Units:

______

 

 

Purchase Price per Share of Stock:

Par value, paid by services previously rendered

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
available upon request to the Secretary.  You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

 

 

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

This is not a stock certificate or a negotiable instrument.

 

 





--------------------------------------------------------------------------------

 

 

 

Director

20_____ RSU – ____

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

 

 

Restricted Stock Units / Non-transferability

 

This grant is an award of restricted stock units (“Restricted Stock Units”)
relating to the number of shares set forth on the cover sheet.  The per share
purchase price of par value will be satisfied by your prior service to the
Company at the time of the issuance of such Stock.  The grant is subject to the
vesting conditions described below.  To the extent not yet vested, your
Restricted Stock Units may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of, whether by operation of law or otherwise.

 

 

 

Vesting

 

Your right to the Stock under this Restricted Stock Unit Grant vests immediately
as to fifty percent (50%) of the total number of shares covered by this grant
and the remaining fifty percent (50%) on the first anniversary of the Grant Date
(“Vesting Date”), provided you then continue in Service.  If the Vesting Date
should occur during a period in which you are (i) subject to a lock-up agreement
restricting your ability to sell shares of Stock in the open market or (ii)
restricted from selling shares of Stock in the open market because you are not
then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), vesting in such shares of Stock will be
delayed until the earlier of (A) the first date on which you are no longer
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you or (B) either the date of
your involuntary termination of your Service by the Company or a Subsidiary,
your death or your Disability (the earlier of the dates in clause (A) and (B)
shall be the “Deferred Vesting Date”), and provided, further, that you have been
continuously in Service to the Company or a Subsidiary from the Grant Date until
the Deferred Vesting Date.

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of Delaware and
other applicable law, you may elect to satisfy any obligations to pay any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to such an
Award, in whole or in part, (x) by causing the Company or its Affiliate to
withhold shares of Stock otherwise issuable to you or (y) by delivering to the
Company or its Affiliate shares of Stock already owned by you.

 

The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. In no case shall the shares
withheld or delivered exceed the minimum required Federal, state, and local,
foreign and FICA statutory withholding rates. The Fair Market Value of the
shares of Stock used to satisfy such withholding obligation shall be determined
by the Company or its Affiliate as of the date that the amount of tax to be
withheld is to be determined.

 

 

 

 

 

If you make an election pursuant to the foregoing sentence, you may satisfy your
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

 

--------------------------------------------------------------------------------

 



Termination after Long-Term Service

 

Notwithstanding the foregoing vesting schedule, if: (i) you incur a termination
in connection with a Corporate Transaction or (ii) you have provided fifteen
(15) years of Service to the Company and you are not nominated for a re-election
or incur any other involuntary cessation of Service as a director, you shall be
one hundred percent (100%) vested in the Restricted Stock Units as of the date
of such termination of Service.

 

The resulting aggregate number of vested shares will be rounded to the nearest
whole number, and you cannot vest in more than the number of shares covered by
this grant.

 

 

 

Forfeiture of Unvested Units

 

Unless otherwise approved by the Board, in the event that your Service
terminates for any reason, except as provided above in the section entitled
“Vesting,” you will forfeit to the Company all of the Restricted Stock Units
subject to this grant that have not yet vested.

 

 

 

Share Delivery of Vested Units

 

Shares underlying the vested shares of Stock represented by the Restricted Stock
Units will be delivered to you by the Company as soon as practicable after the
applicable Vesting Date, but in no event later than September 15 of the year
following the applicable Vesting Date.

 

 

 

Evidence of Issuance

 

The issuance of the shares of Stock upon any vesting of the Restricted Stock
Units shall be evidenced in such a manner as the Committee, in its sole
discretion, deems appropriate, including without limitation, book-entry or
direct registration (including transaction advices) or a certificate evidencing
ownership of such shares of Stock.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends, dividend equivalents or the delivery of Stock
acquired under this grant.  In the event that the Company determines that any
Federal, state, local or foreign tax or withholding payment is required relating
to the vesting of shares arising from this grant, the Company shall have the
right to: (i) require such payments from you; (ii) withhold such amounts from
other payments due to you from the Company or any Affiliate; or (iii) withhold
shares of Restricted Stock granted pursuant to this Agreement in an amount equal
to the withholding or other taxes due.  The Fair Market Value of the shares of
Stock used to satisfy such withholding or other tax obligation shall be
determined by the Company or its Affiliate as of the date that the amount of tax
to be withheld is to be determined.  Notwithstanding the election by the Company
to satisfy withholding or other taxes in the manner set out in (iii) above, you
may satisfy such withholding or other tax obligations by paying to the Company,
in cash, by cheque or in cash equivalent, an amount equal to such amount, in
which case you will be entitled to receive the number of shares of Stock
otherwise issuable to you.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity.  The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you.

 

 

 

2

--------------------------------------------------------------------------------

 



 

 

You will, however, as of each dividend record date for Stock occurring on or
after the Grant Date of the Restricted Stock Units and prior to the date the
shares of Stock underlying the Restricted Stock Units are delivered (or, if
applicable, the date of forfeiture of the Restricted Stock Units), be entitled
to receive an amount equal to the dividend that you would have been entitled to
receive had you held the number of shares of Stock underlying the Restricted
Stock Units on such record date, payable on the date of payment of the
applicable dividend in cash or such number of shares of Stock having a Fair
Market Value equivalent to such amount (each as determined by the Company in its
sole discretion).

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Restricted Stock Units, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of shares of
Restricted Stock Units or (B) a forfeiture of any shares of Stock acquired by
you upon vesting of the Restricted Stock Units.  Unless otherwise specified in
an employment or other agreement between the Company and you, you take actions
in competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity that is in the business of creating,
financing, acquiring,  investing in and managing precious metal royalties,
precious metal streams and similar interests. Under the prior sentence,
ownership of less than 1% of the securities of a public company shall not be
treated as an action in competition with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan.  Your Restricted
Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Voluntary Participation

 

You agree that your participation in the Plan and the grant of the Restricted
Stock Units to you by the Company pursuant to the Plan and this Agreement is
voluntary.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units.  Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of this grant of Restricted Stock Units, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

 

 

 

3

--------------------------------------------------------------------------------

 



Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business address and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this award, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Holding Period

 

You are required to hold, within five years of this Grant Date, _____ shares of
Stock (which reflects an amount equal to ten times the annual non-employee
directors’ retainer ($_____), calculated using the closing price of the Stock on
the Grant Date).

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), and to the maximum extent
permitted, will be interpreted and administered in accordance with Code Section
409A.  Notwithstanding anything herein to the contrary, to the extent required
to avoid accelerated taxation and tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6)-month period immediately following your
Separation from Service will instead be paid on the first payroll date after the
six (6)-month anniversary of your Separation from Service (or your death, if
earlier).  Notwithstanding the foregoing, neither the Company nor the Committee
will have any obligation to take any action to prevent the assessment of any
excise tax or penalty on you under Code Section 409A, and neither the Company or
an Affiliate nor the Board or the Committee will have any liability to you for
such tax or penalty.

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

4

--------------------------------------------------------------------------------